Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed with an RCE on 02/22/2022 referring back to an after-final amendment filed on 01/14/2022 in which claims 1, 2, 5, 16-28 are currently pending.

Election/Restrictions

Claims 25-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 25-28 are directed to FIGs. 4 and 5 corresponding to non-elected species I and II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nara (WO 2018/116533 A1, also published as US 2019/0357760, which is used hereinafter for reference purposes) in view of Tatsuno (US 6,080,101).

As to claim 23, Nara teaches a camera head comprising:

an imager configured to capture a subject image emitted from an eyepiece of an endoscope (see FIGs. 1-2 and [0022]-[0024] and [0027]; also see FIG. 3 and [0034] which describes an image pickup unit 30 which comprises image pickup devices 32);

a housing configured to house the imager, the housing including an interior portion including the imager thereinside (FIGs. 2-3 and [0026] and [0028]-[0031] – airtight case 17, main case 20, and rear case 22),

and an exterior portion arranged on an outer side of the interior portion, wherein the interior portion and the exterior portion are separated from each other in at least a part of an outer surface (see FIGs. 3 and 6 and [0043]-[0050] and [0052] – rear case 22 and main case 20);

Nara does not teach a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and directly contacts at least one of the interior portion and the exterior portion.

However, Tatsuno teaches a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and directly contacts at least one of the interior portion and the exterior portion (see FIG. 13 and col. 14, lines 5-17 – “the distal part of the imaging unit 106 is freely detachably attached to the eyepiece unit 13 of a fiber scope or the rigid endoscope 2 by means of a mount member 111a of an optical adapter 111. In this case, the mount member 111a is coupled to the eyepiece unit 13 with a bumping surface 111b thereof 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nara’s system with Tatsuno’s system in order to provide an endoscopic imaging apparatus capable of solving the problems arising from coping with electromagnetic interference, hermetically sealing an insulating structure and metal structures, and autoclaving the apparatus (Tatsuno; col. 1, lines 58-62).

As to claim 24, the combination of Nara and Tatsuno teaches wherein a contact area between the interior portion and the exterior portion is smaller than a contact area between the interior portion and the connector (Nara; see FIGs. 3 and 6 and [0023], [0027], [0043]-[0050], and [0052] – at least one contact area between rear case 22 and main case 20 is smaller than a contact area between rear case 22 and coupler 15; Tatsuno; see FIG. 13 and col. 14, lines 5-17).

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Claims 1, 2, 5, and 16-22 are allowable.
Claims 17-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I, II, and III, as set forth in the Office action mailed on 04/16/2021, is hereby withdrawn and claims 17-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are 
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive regarding the Tatsuno reference.

As stated above, Tatsuno teaches a connector that includes an abutting surface configured to abut the eyepiece, wherein the connector is separate from the interior portion and the exterior portion and directly contacts at least one of the interior portion and the exterior portion (see FIG. 13 and col. 14, lines 5-17 – “the distal part of the imaging unit 106 is freely detachably attached to the eyepiece unit 13 of a fiber scope or the rigid endoscope 2 by means of a mount member 111a of an optical adapter 111. In this case, the mount member 111a is coupled to the eyepiece unit 13 with a bumping surface 111b thereof abutting the end surface of the eyepiece unit 13”; see FIG. 14 and col. 15, line 12 to col. 16, line 

In view of the above reasons, Examiner maintains all rejections.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482